In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO.  09-07-425 CV

____________________


IN THE INTEREST OF D.B.




On Appeal from the 279th District Court
Jefferson County, Texas

Trial Cause No.  F-199,416




MEMORANDUM OPINION
 On October 31, 2007, we notified the parties that the appeal would be dismissed
unless the appellant remitted the filing fee for the appeal.  By separate letter, we notified the
parties that the appeal would be dismissed for want of prosecution unless arrangements were
made for filing the record or the appellant explained why additional time was needed to file
the record.  Appellant did not respond.  
	Appellant did not file an affidavit of indigence on appeal and has not shown that he
is entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1.  There being no
satisfactory explanation for the failure to pay the filing fee for the appeal, and there being no
satisfactory explanation for the failure to file the clerk's record, the appeal is dismissed for
want of prosecution.  Tex. R. App. P. 37.3(b); Tex. R. App. P. 42.3.
	APPEAL DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered December 20, 2007
 Before McKeithen, C.J., Gaultney and Horton, JJ.